PEAR TREE FUNDS SUPPLEMENT DATED AUGUST 15, 2012 to PROSPECTUS DATED AUGUST 1, 2012 PEAR TREE POLARIS FOREIGN VALUE SMALL CAP FUND (Ticker Symbols: QUSOX (Ordinary Shares); QUSIX (Institutional Shares)) The information in the Pear Tree Funds’ Prospectus (the “Prospectus”) dated August 1, 2012, is hereby amended as follows: The corresponding information in the Prospectus relating to Pear Tree Polaris Foreign Value Small Cap Fund is deleted in its entirety and replaced with the following: Fee Table and Expenses of Foreign Value Small Cap Fund This table describes the fees and expenses that you may pay if you buy and hold shares of Foreign Value Small Cap Fund. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Ordinary Shares Institutional Shares Management Fees 1.00% 1.00% Distribution (12b-1) Fees 0.25% None Other Expenses 0.45% 0.43% Total Annual Fund Operating Expenses 1.70% 1.43% *** The rest of the Prospectus remains unchanged. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
